Citation Nr: 0024578	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a stomach 
disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a hiatal hernia.  

4.  Entitlement to service connection for an ulcer.  

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant's representative argued in July 2000 that VA 
has expanded its duty to assist the claimant by provisions in 
its manual M21-1, and that the Board should determine whether 
the RO has followed the guidelines therein and remand the 
appeal for further development if the RO has not followed 
such guidelines.  In Morton v. West, 12 Vet. App. 477, 485 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) rejected the argument that 38 C.F.R. 
§§ 3.103(a), 3.159(a); VA Adjudication Procedure Manual M21-
1, Part III, para. 1.03(a) and Part IV, para. 2.10(f); and 
policies set forth in other VA documents require VA to assist 
the claimant in developing facts pertinent to the claim even 
though a well-grounded claim had not yet been submitted.  The 
Court concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
April 1998 remand.  The veteran's representative requested 
that the Board insure full compliance with its remand 
pursuant to Stegall v. West, 11 Vet. App. 268, 271(1998).  I 
find that all requested development has been accomplished 
concerning the issues remaining before the Board on appeal.  


FINDINGS OF FACTS

1.  Service connection was previously denied for a stomach 
disorder in a November 1978 rating decision; the veteran was 
notified of that determination by letter, dated in the 
following month, but did not initiate an appeal from that 
decision.  

2.  The evidence received into the record since the November 
1978 rating decision consists of reports of VA, private and 
Social Security evaluation and treatment.  

3.  The additional evidence does not contribute to a more 
complete picture of the origin of the veteran's disability; 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  The record does not contain competent evidence of a nexus 
between a current tinnitus disability and injury or disease 
during the veteran's active service. 

5.  The record does not contain competent evidence of a nexus 
between a current hiatal hernia disability and injury or 
disease during the veteran's active service. 

6.  The record does not contain competent evidence of current 
diagnosis of ulcer.  

7.  The veteran's bilateral defective hearing is manifested 
by puretone thresholds of 60, 70, 90 and 105 decibels at 
1000, 2000, 3000 and 4000 hertz in the right ear and 35, 65, 
75, and 65 decibels at that same tested frequencies in the 
left ear, with speech discrimination of 88 percent in the 
right ear and 92 percent in the left ear; these translate 
into numeric designations of VII in the right ear and II in 
the left ear.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a stomach 
disorder.  8 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 (1999).  

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

3.  The veteran's claim for service connection for a hiatal 
hernia is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim for service connection for an ulcer 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

5.  The criteria for a compensable evaluation for bilateral 
hearing loss disability under the rating criteria in effect 
until June 10, 1999, have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.86, Code 6100 (1998).  

6.  The criteria for a 10 percent evaluation, and no higher, 
for bilateral hearing loss disability under the rating 
criteria in effect June 10, 1999, have been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.86, Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence.

Entitlement to service connection for a stomach disorder was 
denied in a November 1978 rating decision.  The evidence then 
of record consisted of the veteran's service medical records 
that contain a diagnosis of gastroenteritis in a May 1972 
report.  The diagnosis was reached as a result of an 
exploratory laparoscopy, conducted during hospitalization in 
the previous month.  In addition at the time of the July 1975 
medical examination for separation from service, the veteran 
responded in the affirmative with respect to inquiry 
regarding whether he had or had had problems with his 
stomach, liver, intestines.  No specific condition was 
indicated.  Service records contain numerous other references 
to stomach cramps, nausea, vomiting, diarrhea, etc., without 
diagnosis.  

The originating agency informed the veteran of the November 
1978 rating decision by correspondence dated in the following 
month.  The veteran did not initiate an appeal from that 
determination.  He attempted to reopen his claim for service 
connection for a stomach condition in June 1994.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge held that 38 C.F.R. §  
3.156(a), that merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  The 
Federal Circuit Court stressed that, under the regulation, 
new evidence that was unlikely to convince the Board to alter 
its previous decision could be material if that evidence 
"merely contribute[d] to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability".  See Hodge v. West, supra.  "Any 
interpretive doubt must be resolved in the veteran's favor."  
Hodge v. West, 155 F.3d. at 1361.

In this case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of veteran's claim.  Regardless of the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed 38 U.S.C.A. §§ 5108 
and 7104 to require the Board itself to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate and issues going to the merits of 
the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 
(1992) provides that the Board has the authority to determine 
on a de novo basis whether a claim has been properly 
reopened.  The Board agrees with RO that the claim is not 
reopened.  

The evidence received into the record following the last 
final disallowance consists of reports of VA and private 
treatment as well as disability determination provided by the 
Social Security Administration.  The records make infrequent 
references to a stomach condition.  For example, reports of 
treatment compiled in the 1980s show essentially normal 
abdominal examinations, except for an appendectomy scar.  
However, a November 1984 report shows that the veteran was 
found to have diverticulosis of the colon.  An April 1993 
report from North Arkansas Medical Center shows that the 
veteran sought treatment for chest pain and mid-epigastric 
pain.  Also, a May 1995 progress note shows that the veteran 
complained of an upset stomach, indigestion, abdominal 
cramping and heart burn.  However, objective evaluation was 
negative.  

The report of the July 1996 VA examination shows that 
abdominal evaluation revealed normal finding.  With the 
exception of a hiatal hernia, the veteran's gastrointestinal 
system was considered to be normal.  The examiner noted that 
it was unclear whether or not the veteran had had a chronic 
disability of the gastrointestinal system.  The examiner did 
note that "[t]here was no reason to believe that his 
complaints are in result of the laparotomy that he had.  This 
was an extremely limited procedure as noted by the size of 
the incision and position."

Although this evidence does address the claimed disability, 
it does not make reference to the period of time during the 
veteran's active service.  As a consequence the new evidence 
does not contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge, supra.  As a consequence, this 
evidence by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Service Connection 

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

The veteran contends that he has tinnitus, a hiatal hernia 
and an ulcer related to his active service and has provided 
testimony consistent with these contentions.  However, he is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for tinnitus, a hiatal hernia and an ulcer.  

As discussed below, the Board finds that these claims of 
service connection are not well grounded.  Nonetheless, under 
38 U.S.C.A. § 5103(a), VA should advise the claimant of the 
evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion below informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection for 
tinnitus, hiatal hernia, and ulcer.  

Tinnitus

The veteran satisfies the initial criterion for establishing 
a well-grounded claim, as postservice treatment records 
contain references to tinnitus.  However, the veteran's 
service medical records make no reference to that condition.  
Nevertheless, the veteran's has provided testimony to the 
effect that he incurred tinnitus as a consequence to his 
exposure to acoustic trauma during his tour of duty in 
Vietnam.  Specifically, the veteran reports that he was 
exposed to artillery fire and noise of jet aircraft during 
his service.  He reported that as a consequence, he developed 
a hissing sound in his ears.  This evidence is competent only 
to the extent that the veteran has articulated information 
concerning what he experienced, but not with respect to 
matters involving a determination of medical causation or 
diagnosis.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  

The veteran had wartime service in Vietnam.  As a 
consequence, consideration should be afforded 
38 U.S.C.A. § 1154 that provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary. The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

38 U.S.C.A. § 1154.  38 U.S.C.A. § 1154(b) itself does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat.  In the veteran's case, his service 
medical records show that he had Vietnam service from August 
1970 to August 1971.  His principal duty assignments involved 
light and heavy truck driver.  His participation in any 
campaigns was not indicated.  In the absence of evidence of 
combat service, 38 U.S.C.A. § 1154 is not applicable in the 
instant case.  

In addition, the veteran has not presented competent medical 
evidence showing a nexus between his tinnitus and injury or 
disease noted during his active service, namely acoustic 
trauma.  In this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  Competent medical evidence is needed to identify the 
extent of injury in service, as well as to show that the 
current clinical findings are related to some inservice 
complaint.  Unlike in Falzone, where visual observation by a 
lay person was sufficient to establish the existence of flat 
feet, the cause of the veteran's tinnitus is not a matter 
that is observable by a lay person.  Thus, a medical nexus 
between his current condition and his continued 
symptomatology is required to well ground that claim.  See 
Hodges v. West, 13 Vet. App. 287 (2000).  In view of the 
foregoing, I find that the veteran's claim for service 
connection for tinnitus is not well grounded.  

Hiatal Hernia

The veteran satisfies the initial criterion for establishing 
a well-grounded claim in that he has current disability.  The 
July 1996 report of an upper gastrointestinal series shows 
that the veteran was found to have a small hiatus hernia with 
minimal esophageal reflux.  In addition, service medical 
records show that a questionable hiatal hernia was considered 
in September 1973 when the veteran complained of chest pain.  
However, the veteran has not presented competent evidence of 
a medical nexus between the questionable hiatal hernia in 
service and the current diagnosis of hiatal hernia.  

In effect, the veteran's contentions, as well as the lay 
statements received on his behalf, are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995), as the cause of the veteran's hiatal hernia is not a 
matter that is observable by a lay person.  Thus, a medical 
nexus between his current condition and his continued 
symptomatology is required to well ground that claim.  See 
Hodges v. West, 13 Vet. App. 287 (2000).  In view of the 
foregoing, I find that the veteran's claim for service 
connection for a hiatal hernia is not well grounded.  

An Ulcer

Service medical records show that the presence of an ulcer 
was considered during the course of the veteran's service as 
a consequence of his complaints of abdominal distress.  
Nevertheless, no clear diagnosis was recorded during that 
time.  In the postservice years, an April 1993 report from 
North Arkansas Medical Center shows that the veteran 
presented a history of ulcers.  The veteran does not have a 
current diagnosis of an ulcer.  In the absence of current 
disability related to injury or disease noted during active 
service, the veteran's claim for service connection is not 
well grounded.  Accordingly, no duty to assist is triggered 
by 38 U.S.C.A. § 5107 where there is no well-grounded claim.  

Increased rating

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected bilateral defective hearing.  That is, he 
has presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  In addition, the veteran has not notified VA of the 
existence of any records that have not yet been associated 
with the claims folder.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for bilateral defective hearing in a September 1983 rating 
decision.  The veteran was assigned a noncompensable rating 
under the provisions of 38 C.F.R. § 4.87, Code 6294.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999. 64 Fed. Reg. 25202-25210 (1999).  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 
64 Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. § 4.85 
(1999)).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The effect of 38 C.F.R. § 4.86(a) and (b), which 
were added by the change in regulation that became effective 
on June 10, 1999, is discussed below.  

In this case, results of the July 1996 audiometric 
examination consisted of the following findings in the right 
ear:  puretone thresholds of 60, 75, 90 and 105 decibels in 
the right ear at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average puretone decibel loss for the 
veteran's right ear, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, was 82.5.  The percent of speech recognition was 88.  
By intersecting the columns in Table VI (38 C.F.R. § 4.85) 
for average puretone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear was IV under the old criteria.  

During the July 1996 audiometric examination, the veteran 
demonstrated the following findings in the left ear:  
puretone thresholds of 35, 65, 75, and 65 decibels at 1000, 
2000, 3000 and 4000 hertz.  The average puretone decibel loss 
for the veteran's left ear, which is achieved by adding the 
thresholds at 1000, 2000, 3000, and 4000 Hz and dividing by 
four, was 60.  The percent of discrimination was 92. The 
resulting numeric designation for the left ear is II.  See 
also 38 C.F.R. § 4.85, Table VI under the old criteria.  

With a numeric designation of II for the better ear and IV 
for the poorer ear, Table VII (38 C.F.R. § 4.85) requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100 under the old criteria.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, codified at 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision was 
added to correct the problem existing with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Each ear is to be 
evaluated separately.  

This provision is applicable to the veteran's right ear, as 
he demonstrates thresholds of 60, 70, 90 and 105 decibels, 
respectively in the 4 tested frequencies.  The average 
puretone threshold is 82.5.  The numeric designation under 
Table VI is set forth above.  Table VIa provides for 
designation of hearing impairment based only on puretone 
threshold average.  This would result in a numeric 
designation of VII.  Thus, the new criteria provides for a 
more favorable result in the right ear.  

This provision is not applicable to the veteran's left ear.  
Although some of the puretone thresholds shown on the July 
1996 VA examination were 55 decibels or greater, such 
findings in the left ear were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz. 

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the puretone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Id.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, recognizing that a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
Incidentally, I note that the amended regulations changed the 
title of Table VIa from "Average Puretone Decibel Loss" to 
"Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average." See 64 Fed. Reg. 25202 (May 11, 
1999).  However, 38 C.F.R. § 4.86(b) is not applicable to the 
veteran as neither the right or the left ear demonstrate this 
type of hearing loss disability.  

In applying the numeric designations obtained under 38 C.F.R. 
§ 4.86(a), intersecting the columns in Table VII, for numeric 
designations VII for the right ear and II for the left ear, 
results in a 10 percent rating for bilateral defective 
hearing under 38 C.F.R. § 4.85, Code 6100.  In view of the 
foregoing the veteran is entitled to an evaluation of no more 
than 10 percent for bilateral defective hearing under the new 
rating criteria. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for this disability 
and he has not demonstrated that his bilateral hearing loss 
disability is productive of marked interference with his 
employment.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a stomach disorder.  

The claim of entitlement to service connection for tinnitus 
is not well grounded and the appeal is denied.  

The claim of entitlement to service connection for a hiatal 
hernia is not well grounded and the appeal is denied

The claim entitlement to service connection for an ulcer is 
not well grounded and the appeal is denied

A compensable rating for bilateral hearing loss disability 
under the rating criteria in effect until June 10, 1999, is 
denied.  A 10 percent rating for bilateral hearing loss 
disability under the rating criteria in effect June 10, 1999, 
is granted, subject to regulations applicable to the payment 
of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

